DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
 
Election/Restrictions
This application contains claims directed to the following patentably distinct species
Species A – the embodiment wherein the barrier layer is a different material than the gate insulating layer
Species B – the embodiment wherein the barrier layer is the same material as the gate insulating layer. 
The species are independent or distinct because they recite mutually exclusive characteristics a defined above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-21, 24-27 and 30 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and/or
(c) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
In the instant case, at least (c) applies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Nathan Lee on 5/25/2022 a provisional election was made without traverse to prosecute the invention of Species A, claims 1-21, 24-27, and 30-31.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 32 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 31 is objected to because of the following informalities:  “the barrier layer” appears to be intended as “the barrier pattern film.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-21, 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 11, the limitation “the gate insulating layer has the same thickness throughout the TFT substrate,” does not appear to have adequate support in the originally filed disclosure. Specifically, it is noted that not all portions of the substrate are shown in Applicant’s figures, and thus it cannot be confirmed that the thickness of the layer stays consistent “throughout” the substrate. Additionally, in the portions which are shown, the thickness changes to zero in regions of through holes H1 and H2, and thus it cannot be said that the thickness is the same in those regions.
Note the dependent claims do not cure the deficiencies of the claims on which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-21, 24, 26, 27 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitation “the gate insulating layer has the same thickness throughout the TFT substrate,” is unclear as to what is required by “throughout.” As applicant’s specification does not appear to show “throughout,” it leaves the degree to which portion/areas of different thickness would read on the claim. 
 Regarding claim 24, the limitation “the third flat top surface” lacks proper antecedent basis. 
Regarding claim 30, the limitation “the plurality of recess spaces having a first top surface,” is unclear as to how a recess has a top “surface,” as a recess is understood to require a gap in or a lack of a material. 
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-17, 24-27, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata et al. (US 2008/0035933; herein “Nagata”).
Regarding claim 1, Nagata discloses in Figs. 1, 2A-C and related text a thin film transistor (TFT) substrate, comprising:
a thin film transistor (TFT) (50, see [0043]) on a substrate (1), the substrate having a first region and a second region, the TFT disposed in the first region of the substrate, the TFT including:
an active patterned layer (2/21/22/23, see [0044]) of a polycrystalline silicon (see [0044]) including a channel portion (23), a source portion (21), and a drain portion (22), the active patterned layer including a plurality of protrusions at boundaries between grains (protrusions of roughness, see [0045]) and a plurality of recess spaces, each of the plurality of recess spaces formed on a respective portion between adjacent protrusions of the plurality of protrusions, at least one protrusion of the plurality of protrusions having a flat top surface (see Fig. 3D and [0055]);
a barrier pattern film (e.g. at least a portion of 31, see [0046]) filling the recess spaces, the barrier pattern film having a top surface that is coplanar with flat top surface with of the protrusions (see Fig. 3D and [0055] at least);
a gate insulating layer (32, see [0046]) disposed in the first region of the substrate and the second region of the substrate, a bottom surface of the gate insulating layer covering the barrier pattern film and overlying the protrusions, the bottom surface of the gate insulating layer being coplanar with the top surface of the barrier pattern film and the flat top surface of the protrusions throughout a portion that overlaps the active patterned layer (see Fig. 3D-F and [0055] at least);
a gate electrode (4, see [0044]) on the gate insulating layer, and the gate electrode overlaying the channel portion; and
a source electrode and a drain electrode (6, see [0044]) on the gate insulating layer and respectively contacting the source portion and the drain portion,
wherein the gate insulating layer is disposed on the active patterned layer and below the gate electrode,
wherein the gate insulating layer has a constant first thickness at a region between the source electrode and the drain electrode in the first region of the substrate and a second thickness in the second region of the substrate (see Fig. 2B),
wherein the second region includes a region excluding the region between the source electrode and the drain electrode (see Fig. 2B), and
wherein the first thickness is equal to the second thickness (see Fig. 2B).
Regarding claim 11, Nagata discloses in Figs. 1, 2A-C and related text a thin film transistor (TFT) substrate, comprising:
a first electrode (pixel electrode, see [0039]);
a thin film transistor (TFT) substrate (1) including a first region and a second region, the TFT substrate having a TFT (50, see [0043]) in the first region, the TFT including a drain electrode (6 connected to 22, see [0044]) electrically connected to the first electrode (see [0039]), and the TFT including:
an active patterned layer (2/21/22/23, see [0044]) of a polycrystalline silicon (see [0044]) including a channel portion (23), a source portion (21), and a drain portion (22), the active patterned layer including protrusions at boundaries between grains (protrusions of roughness, see [0045]) and recess spaces between the protrusions, at least one of the protrusions having a first side surface having a first inclination, a second side surface having a second inclination, and a third top surface extending between the first side surface and the second side surface (see Fig. 3d and [0055] at least);
a barrier pattern film (e.g. at least a portion of 31, see [0046]) in the recess spaces and contacting the first side surface and the second side surface of the protrusions, the barrier pattern film not extending beyond (e.g. not extending vertically beyond) the third top surface;
a gate insulating layer (32, see [0046])in the first region and the second region, the gate insulating layer covering the barrier pattern film and the protrusions;
a gate electrode (4, see [0044]) on the gate insulating layer, the gate electrode overlaying the channel portion; and
a source electrode and the drain electrode (6, see [0044]) on the gate insulating layer and respectively contacting the source portion and the drain portion,
wherein the gate insulating layer has the same thickness throughout the TFT substrate (e.g. throughout the first and second regions, see Fig. 2B at least).
Regarding claims 2 and 12, Nagata further discloses wherein the gate insulating layer (32) directly contacts the barrier pattern film (31) and the protrusions (protrusions of 2).
Regarding claims 3 and 13, Nagata further discloses 
a passivation layer (5, see [0044]) on the gate electrode and below the source and drain electrodes;
wherein the passivation layer and the gate insulating layer include first and second contact holes (for 6) respectively exposing the source and drain portions; and
wherein the barrier pattern film (31) is removed at a part of the source portion below the first contact hole and a part of the drain portion below the second contact hole (see Fig. 2B at least).
Regarding claim 4, Nagata further discloses wherein a part of the gate insulating layer (32) on the barrier pattern film (31) and the protrusions is flat (see Fig. 2B at least).
Regarding claims 5 and 15, Nagata further discloses wherein the gate electrode (4) is flat (see Fig. 2B at least).
Regarding claim 6 and 16, Nagata further discloses wherein the gate insulating layer (32) covers side surfaces of the active patterned layer (see Fig. 2B at least).
Regarding claims 7 and 17, Nagata further discloses 
wherein the substrate (1) includes an active region where a plurality of pixel regions are arranged (see [0036]), and
wherein the TFT (50) is formed in one of the plurality of pixel regions.
Regarding claim 14, Nagata further discloses wherein a part of the gate insulating layer (32) overlapping the active patterned layer is flush with the barrier pattern film and the protrusions (see Figs. 3d-F at least).
Regarding claims 24 and 26, Nagata further discloses wherein the top surface of the barrier pattern film (31) is flush with the third flat top surface of at least one of the protrusion (see Fig. 3D and [0055] at least).
Regarding claims 25 and 27, Nagata further discloses wherein the barrier pattern film is located only in the recess spaces (e.g. in an interpretation where “barrier pattern film” is the portion of 31 which has been patterned into recesses between protrusions).
Regarding claim 30, Nagata discloses the claimed invention in substantially the same manner as detailed in the rejections of 1, 11, 24 and 26 above. 
Claims 8-10, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata as applied to claims 1 and 11 above, and in view of Yamazaki et al. (US 2001/0038098; herein “Yamazaki”).
Regarding claim 8, Nagata does not explicitly disclose 
wherein the substrate includes a non-active region around the active region, and
wherein another TFT is formed in a driving circuit in the non-active region.
In the same field of endeavor, Yamazaki teaches in Fig. 9C and related text
wherein the substrate includes a non-active region (806, see [0209]) around the active region (807, see [0029]), and
wherein another TFT (801/802, see [0201]) is formed in a driving circuit in the non-active region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nagata by having a non-active region around the active region and another TFT in a driving circuit of the non-active region, as taught by Yamazaki, in order to provide an active matrix OLED display device (see Yamazaki, [0201]) able to provide control of the pixel (see [0004]).
Regarding claims 9-10, Nagata does not explicitly disclose
a connection patterned layer with at least one insulating layer interposed between the connection patterned layer and each of a first metal patterned layer and a second metal patterned layer, the connection patterned layer electrically connecting the first metal patterned layer and the second metal patterned layer, and the connection patterned layer being of a polycrystalline silicon doped with impurities and having other protrusions and other recess spaces; and
wherein the other recess spaces of the connection patterned layer are filled with other barrier pattern film;
a first connection electrode connecting the first metal patterned layer and the connection patterned layer; and
a second connection electrode connecting the second metal patterned layer and the connection patterned layer; and
wherein the other barrier pattern film is removed at a part of the connection patterned layer below a first connection contact hole through which the first connection electrode contacts the connection patterned layer and a part of the connection patterned layer below a second connection contact hole through which the second connection electrode contacts the connection patterned layer.
In the same field of endeavor, Yamazaki teaches in Fig. 9C and related text
a connection patterned layer (734, 746a, 746b, 788, see [0200], [0203], [0211]) with at least one insulating layer (755/756, see [0208]) interposed between the connection patterned layer and each of a first metal patterned layer and a second metal patterned layer (horizontal portion of 757 and 759, see [0209]), the connection patterned layer electrically connecting the first metal patterned layer and the second metal patterned layer, and the connection patterned layer being (the same material of the active patterned layer, 754a-c, 791, see [0204] and [0212]) with impurities (see e.g. [0200]); and
a first connection electrode (vertical portion of 757) connecting the first metal patterned layer and the connection patterned layer; and
a second connection electrode (vertical portion of 759) connecting the second metal patterned layer and the connection patterned layer; and
a first connection contact hole through which the first connection electrode (vertical portion of 757) contacts the connection patterned layer (734, 746a, 746b, 788) and a second connection contact hole through which the second connection electrode (vertical portion of 759) contacts the connection patterned layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nagata by having a connection patterned layer with at least one insulating layer interposed between the connection patterned layer and each of a first metal patterned layer and a second metal patterned layer, the connection patterned layer electrically connecting the first metal patterned layer and the second metal patterned layer, and the connection patterned layer being of the same material as the active patterned layer, a first connection electrode connecting the first metal patterned layer and the connection patterned layer; a second connection electrode connecting the second metal patterned layer and the connection patterned layer; and a first connection contact hole through which the first connection electrode contacts the connection patterned layer and a second connection contact hole through which the second connection electrode contacts the connection patterned layer, as taught by Yamazaki, in order to provide an active matrix OLED display device (see Yamazaki, [0201]) able to provide control of the pixel (see [0004]). 
The limitations “the connection patterned layer being of a polycrystalline silicon doped with impurities and having other protrusions and other recess spaces; and wherein the other recess spaces of the connection patterned layer are filled with other barrier pattern film,” is therefore taught by the combination of the active patterned layer being a polycrystalline silicon and having protrusions and recess spaces; and wherein the recess spaces of the connection patterned layer are filled with a barrier pattern film, a taught by Nagata, and the material and structure of the TFT 805 and TFT 801 being the same, as taught by Yamazaki. Further, the limitation “wherein the other barrier pattern film is removed at a part of the connection patterned layer below a first connection contact hole through which the first connection electrode contacts the connection patterned layer and a part of the connection patterned layer below a second connection contact hole through which the second connection electrode contacts the connection patterned layer” are taught by the combination of the barrier pattern film being removed at contact holes for the TFT, as shown by Nagata, and the structure of the TFT 805 and TFT 801 being the same, as taught by Yamazaki.
Regarding claim 21, Nagata further discloses an OLED display (see [0035) , but does not explicitly disclose 
an organic light emitting layer on the first electrode; and
a second electrode on the organic light emitting layer.
In the same field of endeavor, Yamazaki teaches in Fig. 10B and related text
an organic light emitting layer (see [0222]) on the first electrode (768, see [0215]); and
a second electrode (772, see [0223]) on the organic light emitting layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nagata by having an organic light emitting layer on the first electrode and a second electrode on the organic light emitting layer, as taught by Yamazaki, in order to provide a functioning conventional structure of an OLED in an OLED display.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata as applied to claim 1 above, and in view of Kim (US 2016/0233253; herein “Kim”).
Regarding claim 31, Nagata does not explicitly disclose wherein the barrier layer is comprised of a different material than the gate insulating layer.
In the same field of endeavor, Kim discloses in Fig. 1 and related text the barrier layer (GI1, see [0066]) is comprised of a different material than the gate insulating layer (GI2, see [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nagata by having the barrier layer is comprised of a different material than the gate insulating layer, as taught by Kim, in order to improve resistance to etching of the gate insulating layer during processing (see [0066]) thereby improving reliability and yield of the device.

Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        5/25/2022